Case 7:20-cv-03559-VB Document 44

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

MELANIE FEDELE, individually and on

behalf all others similarly situated,
Plaintiff,

 

Vv.

MARIST COLLEGE,
Defendant.

NICKESHA THOMAS and NOAH ZACCO,
individually and on behalf of all others
similarly situated,

Plaintiffs,
V.

MERCY COLLEGE,

Defendant. :
eee ——- - xX

 

Filed 09/15/21 Page 1 of 2

aaa nr

[uspc SDNY
pOCUMENT
ELECTRONICAL-.
poc#_.—-
DA: TE FL ED

 
  
   

ORDER

20 CV 3559 (VB)

20 CV 3584 (VB)

By Opinion and Order dated August 10, 2021, the Court granted defendant Marist

College’s motion to dismiss and defendant Mercy College’s motion for judgment on the

pleadings. (20 CV 3559, Doc. #42; 20 CV 3584, Doc. #50). The Court also denied plaintiffs’

informal requests, made in their oppositions to defendants’ motions to dismiss, that if the Court

“determines [plaintiffs’] allegations are deficient in any respect,” the Court grant them leave to

further amend their respective complaints. (Id.). Rather, the Court stated:

By September 10, 2021, plaintiffs may file @) further amended complaints if
consented to by defendants, or (ii) formal motions for leave to amend, including
their proposed amended complaints and a redline version comparing each
respective operative complaint and proposed amended complaint. If plaintiffs fail
to do so, the Court will enter judgment and close the respective case. No extension

of this deadline will be granted.

(Id, at ECF 20).

On September 10, 2021, plaintiff Fedele filed a Second Amended Complaint (20 CV

3559, Doc. #43), and plaintiffs Thomas and Zacco filed a Third Amended Complaint (20 CV
Case 7:20-cv-03559-VB Document 44 Filed 09/15/21 Page 2 of 2

3584, Doc. #51). However, plaintiffs did not indicate whether defendants consented to
plaintiffs’ amendments nor did plaintiffs file formal motions for leave to amend.

Accordingly, it is HEREBY ORDERED that by September 17, 2021, plaintiffs shall
clarify whether defendants have consented to plaintiffs’ amendments. If defendants have not
consented, the Court, in accordance with its August 10 Opinion and Order, will enter judgment
and close the respective case.

Dated: September 15, 2021

White Plains, NY
SO ORDERED:

wd Vr

Vincent L. Briccetti
United States District Judge

 
